ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ROBERT PISTON (72,612) on 09/21/2021.
Please alter the following claims as follows:

Claim 11. (Currently Amended) The method of claim [[3]] 1, further comprising:
applying a filter to the selected studies prior to pre-fetching.

Status of Claims and Response to Amendments
In the amendment filed 08/26/2021 the following occurred: Claims 1, 13, and 21 were amended. Claims 3 and 15 were previously cancelled. Claims 1, 2, 4-14, and 16-21 are presented for 
The 35 U.S.C. 101 rejection has been withdrawn in view of the amendments adding additional elements which, when considered as an ordered combination in conjunction with the previously recited additional elements, provide a practical application. The claims now recite determining a first plurality of keywords that are supplemented with one or more additional keywords via the additional elements added upon amendment of “machine learning comprising deep learning or association rule learning, the machine learning being trained to determine body part-to-keyword associations from labelled images and user corrections to the body part-to-keyword associations”, where the machine learning training is considered specific to the context and function of the invention in which the one or more additional keywords is employed in selecting a “priory study for pre-fetching thereby further filtering the filtered set of prior studies; and pre-fetching any selected studies of the filtered set of prior studies for display to a user.”

Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4-14, and 16-21 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record – U.S. Patent Application Publication 2014/0142980 to Revell, U.S. Patent Application Publication 2008/0126982 to Sadikali, U.S. Patent Application Publication 2008/0262874 to Toshimitsu, and U.S. Patent 8,190,613 to Takuma - do not teach the invention in the particular combination as claimed in the independent claim; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention, considered as a whole combination, obvious as further rejection of the claimed combination of limitations would require an unreasonable combination of the prior art available from the searches performed. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892, including:
US-2018/0350459 to Yang (para 69)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/ROBERT A SOREY/Primary Examiner, Art Unit 3626